Citation Nr: 0942539	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
blackouts as secondary to a service-connected closed head 
injury.

2.  Entitlement to service connection for polyarthritis of 
the knees, back, elbows, and fingers (also claimed as a knee 
and back disorder).

3.  Entitlement to service connection for a muscle disorder, 
to include as secondary to a service-connected closed head 
injury.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as stomach and bowel disorders).

6.  Entitlement to service connection for vision problems as 
secondary to a service-connected closed head injury.

7.  Entitlement to service connection for impotency, to 
include as secondary to a service-connected closed head 
injury.

8.  Entitlement to service connection for residuals of a 
dental/mouth trauma, to include for the purpose of VA 
outpatient dental treatment.

9.  Entitlement to service connection for concentration 
problems as secondary to a service-connected closed head 
injury.

10.  Entitlement to service connection for an acquired 
psychiatric disorder, including anxiety and depression, to 
include as secondary to a service-connected closed head 
injury.

11.  Entitlement to service connection for dulled senses as 
secondary to a service-connected closed head injury.

12.  Entitlement to service connection for a speech 
impairment, to include as secondary to a service-connected 
closed head injury.  

13.  Entitlement to a disability rating in excess of 10 
percent for residuals of a closed head injury.  

14.  Entitlement to an initial compensable disability rating 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta.  The Veteran testified before a Decision 
Review Officer (DRO) in July 2005 and the undersigned 
Veterans Law Judge in August 2009; transcripts of these 
hearings are associated with the claims folder.

The Veteran's June 2004 claim for compensation reflects that, 
in addition to those claims already on appeal, he is seeking 
service connection for a neck disorder (claimed as neck 
pain), a left foot disorder (claimed as left foot edema), and 
a skin disorder (claimed as loss of pigmentation).  
Additionally, the Veteran testified at his August 2009 Board 
hearing that he has a recurrent open wound on the back of his 
head that he believes is related to his service-connected 
closed head injury.  He also indicated that his service-
connected disabilities prevent him from working, thereby 
raising the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU).  

None of the above issues have been developed or adjudicated 
by the RO.  Since, however, these issues are not on appeal 
before the Board, the proper course of action is to REFER 
them to the RO for consideration.  

The issues of entitlement to service connection for 
blackouts, a gastrointestinal disorder, vision problems, 
concentration problems, and speech impairment, and 
entitlement to higher disability ratings for residuals of a 
closed head injury and migraine headaches are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A May 1997 RO rating decision denied the Veteran's claim 
of entitlement to service connection for blackouts; the 
Veteran did not perfect an appeal as to this decision.

2.  Evidence associated with the claims file after the last 
final denial in May 1997 is new evidence, and when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for blackouts.

3.  The competent evidence does not establish that the 
Veteran has polyarthritis of the back, knees, elbows, or 
fingers that is related to military service.  

4.  The competent evidence does not establish that the 
Veteran has a muscle disorder that is related to military 
service or that is caused or aggravated by a service-
connected disability.  

5.  The competent evidence does not establish that the 
Veteran has a current hearing loss disability that is related 
to military service.

6.  The competent and credible evidence does not establish 
that the Veteran first experienced sexual problems during 
service with continuity of such problems since service; any 
current impotency is not shown to be related to military 
service or caused or aggravated by his service-connected 
closed head injury.  

7.  The competent evidence does not show that the Veteran has 
a dental or mouth condition resulting from in-service trauma.


CONCLUSIONS OF LAW

1.  The May 1997 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for blackouts is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Polyarthritis of the back, knees, elbows, and fingers was 
not incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A muscle disorder was not incurred in or aggravated by 
the Veteran's active duty service, nor is it proximately due 
to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

5.  Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty service, nor may it be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

6.  Impotency was not incurred in or aggravated by the 
Veteran's active duty service, nor is it proximately due to 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

7.  Claimed residuals of a dental/mouth trauma were not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 17.161 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  An August 2004 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

With regards to the Veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for blackouts, the Board observes that it is granting the 
entire benefit sought on appeal.  Therefore, to the extent 
that this claim has been granted, the Board finds that it is 
not necessary to discuss whether there has been compliance 
with the notice and assistance provisions of the VCAA.  This 
does not affect the VA's requirement to comply with the VCAA 
with respect to the underlying claim.  

As for the remaining issues decided herein, the Board finds 
that an August 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the service 
connection claims decided herein.  It also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The August 2004 letter was sent to the Veteran prior to the 
April 2005 rating decision.  The VCAA notice with respect to 
the elements addressed in this letter was therefore timely.  
See Pelegrini, 18 Vet. App. at 120.  

The Veteran has claimed a number of disabilities as secondary 
to his service-connected closed head injury.  Although he was 
not provided with specific notice as to the evidence and 
information necessary to establish service connection on a 
secondary basis, the Board observes that any potential 
prejudice to the Veteran is rendered harmless because he 
demonstrated through his own testimony, and the written 
statements of his then-attorney, that he understands the need 
to show that these claimed disabilities were proximately 
caused or aggravated by his service-connected closed head 
injury.  See Letter from Attorney dated September 7, 2004.  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 
2009); Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the veteran or the veteran's representative that demonstrate 
an awareness of what was necessary to substantiate his or her 
claim).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although notice in accordance with Dingess was not 
provided to the Veteran, the Board finds that it may continue 
with its decision of his claims on appeal.  In this regard, 
the Board has concluded that a preponderance of the evidence 
is against those claims decided herein.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claims and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  In this 
regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  

The Board acknowledges that the Veteran has identified 
additional VA treatment records which have not yet been 
requested by the RO; he has expressly denied any private 
treatment for any claimed conditions.  However, in October 
2006, the Veteran indicated that the only conditions VA is 
treating him for are his service-connected closed head injury 
and migraines, claimed vision problems, claimed anxiety, and 
claimed dulled senses.  See VA Form 21-4138 received October 
2, 2006.  Furthermore, he testified in July 2005 and August 
2009 that he has not received any treatment for his claimed 
polyarthritis.  And despite being provided ample notice of 
the need to notify the VA of any treatment for his claimed 
conditions, he has not identified any treatment for a muscle 
disorder, impotency, hearing loss, and/or mouth/dental 
trauma.  In the absence of any indication from the Veteran 
that there are additional outstanding treatment records, 
including VA treatment records, which pertain to the claims 
decided herein, the Board finds that all relevant evidence 
has been obtained and remanding these issues would only 
unnecessarily delay this appeal without any obvious benefit 
flowing to the Veteran.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) (the duty to assist is not a one-way street).

The Veteran was not provided with a VA examination with 
respect to his claimed hearing loss, polyarthritis, 
impotency, and muscle disorder.  For the reasons discussed 
below, the Board finds that the evidence of record does not 
warrant a remand for any examination(s). 

The VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus, but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon, 20 Vet. App. at 83 (2006).

With respect to the present case, there is nothing of record 
other than the Veteran's own lay statements which indicates 
that he has current disabilities of hearing loss, 
mouth/dental trauma, arthritis of the back, knees, elbows, or 
fingers, or muscles.  And as discussed below, the Veteran's 
lay assertions alone are not competent evidence which may 
establish a current disability with regards to any of these 
claimed conditions.  Similarly, the Veteran has not presented 
any competent lay or medical evidence which might indicate 
that any of these claimed disorders have their origin in 
service or, in the case of his claimed muscle disorder, that 
this claimed condition is related to his service-connected 
closed head injury.  As discussed in more detail below, there 
is no contemporaneous evidence of complaint during or after 
service.  And with respect to his claimed dental/mouth 
trauma, there is no indication that the Veteran incurred a 
trauma to his mouth and/or teeth during service.  Finally, 
although there is competent lay evidence of impotency in 
service with continuity of symptomatology, the Board has 
found such evidence not to be credible for the reasons 
discussed in the below analysis.  The record lacks any 
competent evidence indicating that his current claimed 
impotency is related to service or his service-connected 
closed head injury.  

Hence, for all of the service connection issues decided 
herein, the standards outlined in the Court's decision in 
McLendon have not been met, and a VA examination is not 
necessary nor required with respect to any of these claimed 
conditions.  See id.  See also 38 U.S.C.A. § 5103A(d).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Initially, the Board observes that following the issuance of 
the December 2006 Statement of the Case, but prior to this 
appeal being certified in September 2009, additional evidence 
was associated with the claims file.  Such evidence includes 
a March 2007 private medical opinion and VA treatment records 
dated from February through April 2007.  Generally, a remand 
would be necessary so that the agency of original 
jurisdiction (AOJ) would have an opportunity to review this 
decision and issue a Supplemental Statement of the Case.  See 
38 C.F.R. § 20.1304(c) (2009).  However, in the present case, 
the Veteran submitted a waiver of AOJ review for "all 
pertinent evidence in support of my appeal...filed 
subsequently [sic] to my formal appeal to the Board of 
Veterans Appeal" which is dated in August 2009.  As such, no 
remand is necessary.  See id.  

I. New and Material Evidence

Historically, the Veteran was denied service connection for 
blackouts by an RO rating decision dated in May 1995.  The 
rating decision indicates that his claim was denied despite 
evidence of in-service treatment for complaints regarding 
blackouts because there was no competent evidence of a 
resulting chronic disability.  This decision was based on a 
review of the Veteran's lay statements, his service treatment 
records, and a June 1995 VA examination.  The Veteran did not 
perfect an appeal as to the May 1995 RO rating decision.  
Thus, the RO's decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  Thereafter, in June 
2004, the Veteran submitted a claim indicating a desire for 
service connection for blackouts.  See VA Form 21-526 
received June 24, 2004.  

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105.  However, a veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2009) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

Since the RO's prior final denial in May 1995, additional 
evidence has been associated with the claims file including 
more lay statements by the Veteran, including testimony at 
July 2005 and August 2009 hearings, VA treatment records 
dated from March 2006 through April 2007, VA examinations 
dated in December 2004 and November 2005, and a private 
medical opinion from Dr. C.N.B. dated in March 2007.  The RO 
reopened the Veteran's previously denied claim in its April 
2005 rating decision and denied service connection for 
blackouts on its merits.  The Veteran timely appealed this 
decision and the claim is now before the Board for appellate 
review.  Although the RO reopened the Veteran's claim, the 
Board notes that it must again determine whether new and 
material evidence has been submitted since the final May 1995 
rating decision that denied service connection for this 
claimed disability.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

Pertinent to the Veteran's request to reopen, the newly 
submitted evidence contains two medical opinions which 
address the issue of whether the Veteran's blackouts are 
related to his in-service closed head injury.  The first, 
provided by the November 2005 VA examiner, notes a self-
reported history of blackouts beginning in 1994 with 
approximately 365 attacks in the last two years.  Following a 
negative neurological examination of the Veteran, the 
examiner diagnosed the Veteran with "blackouts secondary to 
closed head injury."  No explanation was provided as to why 
or how the examiner determined that the Veteran has blackouts 
which are secondary to his closed head injury.  

The second opinion of record, a March 2007 private opinion 
submitted by the Veteran, reflects that Dr. C.N.B. reviewed 
the Veteran's service treatment records, post-service 
treatment records, imaging reports, lay statements, and 
medical literature; no physical examination of the Veteran 
was completed.  Following a review of this evidence, Dr. 
C.N.B. concluded that the Veteran's history of blackouts 
three times per week was consistent with post-concussive 
syndrome.  Thus, it was his opinion that the Veteran's 
claimed blackouts were likely due to his closed head injury.  

These medical opinions, though speculative, are relevant to 
the current claim because the Veteran's service treatment 
records reflect that he incurred a closed head injury during 
service and that he complained of "blackouts" approximately 
four months following the incident.  See Branch Clinic Record 
dated August 25, 1994.  And while he reported no further 
episodes involving loss of consciousness at his Medical Board 
examination, he has submitted lay evidence throughout this 
appeal that he continued to experience blackouts following 
service.  See Medical Board Report dated September 9, 1994.  
The Board is of the opinion that these medical opinions, when 
viewed in conjunction with the Veteran's service treatment 
records and his lay evidence (presumed credible for purposes 
of reopening), relates to the previous reason for denial and 
raises a reasonable possibility of substantiating the 
Veteran's claim.  As such, new and material evidence has been 
submitted and his claim of entitlement to service connection 
for blackouts is considered reopened.  38 C.F.R. § 3.156.

II. Service Connection 

Hearing Loss and Polyarthritis

The Veteran testified at a July 2005 DRO hearing that his 
hearing is not as good as it was prior to his entry into 
active military service.  He asserts that service connection 
is warranted for hearing loss as a result of general noise 
exposure during his military service.  See DRO Hearing 
Transcript, p. 7.  Similarly, he contends that service 
connection is warranted for polyarthritis of the back, knees, 
elbows, and fingers, as these joint problems are the result 
of general wear and tear of military service, including Basic 
Training.  Additionally, the Veteran's then-attorney 
contended that the Veteran may have injured his back when he 
fell and hit his head during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Initially, the Board notes that in order to prevail on the 
issue of service connection there must be competent evidence 
of a current disability at some point during a veteran's 
appeal.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement 
that a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim").

With respect to hearing loss, the law provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  Hensley v. Brown, 5 Vet 
App 155 (1993); 38 C.F.R. § 3.385 (2009).  See also 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (VA's 
interpretation of a hearing disability as expressed in the 
explanatory statement of § 3.385 is reasonable).  

A review of the Veteran's service treatment records fails to 
reveal any complaints of hearing problems during service.  
His service records indicate that he was issued triple 
protection ear plugs during service, and audiometric testing 
completed in June 1993 failed to show pure tone thresholds 
which meet VA's definition of a hearing loss disability.  
With regards to his claimed joint problems, with the 
exception of a complaint of pain in the fifth finger of the 
right hand which for which no pathology was ever identified, 
the Veteran's service treatment records are silent for any 
back, knee, elbow, or finger injuries and/or complaints.  See 
X-Ray Report dated August 11, 1953 (no joint abnormality of 
fifth finger of right hand).  The Veteran was treated in 
April 1994 for a closed head injury; however, at no time did 
he mention any associated back injury or pain.  And in fact, 
he expressly denied any history of arthritis or painful 
joints on a January 1995 Dental Health Questionnaire.  

Post-service medical evidence is also silent for any 
contemporaneous complaints of hearing loss or joint pain.  A 
March 2006 VA intake note indicates that the Veteran denied 
any back pain, joint stiffness, or swelling.  The Veteran 
testified at his July 2005 DRO hearing that he has not been 
formerly diagnosed or treated for arthritis.  Rather, he has 
determined himself that he has arthritis of these claimed 
joints based on the fact that his symptoms, swelling and 
pain, are similar to those of family members that have been 
diagnosed with arthritis.  As for the Veteran's claimed 
hearing loss, there is no indication, nor any assertion by 
the Veteran, that he has undergone audiological testing which 
has revealed hearing loss.  

The Board acknowledges that the Veteran is competent as a lay 
person to provide lay evidence that he has difficulty hearing 
and that he experiences swelling and pain in his back, knees, 
elbows, and fingers.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (the veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  However, 
evidence pertaining to a diagnosis or etiology of a disease, 
including whether he meets the pure tone threshold 
requirements of 38 C.F.R. § 3.385 or has arthritis in any 
joint, requires medical expertise which the Veteran as a lay 
person does not possess.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the Board is prohibited from 
making its own judgments regarding the evidence of record; it 
may only consider independent medical evidence to support its 
findings.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed.Cir.1998).

In the present case, there is nothing of record other than 
the Veteran's own lay statements that he suffers from a 
current hearing loss disability or arthritis of the back, 
knees, elbows, and/or fingers.  Absent any competent evidence 
that the Veteran has hearing loss which meets the definition 
for a disability as provided in 38 C.F.R. § 3.385 or a 
current disability of the back, knees, elbows, or fingers, 
the Board finds that a preponderance of the evidence is 
against these claims.  As such, service connection for 
hearing loss and polyarthritis of the back, knees, elbows, 
and fingers must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Muscle Disorder

The Veteran testified at his July 2005 DRO hearing that his 
body will "start shaking for no reason."  See DRO Hearing 
Transcript, p. 6.  In a September 2004 letter, the Veteran's 
then-attorney indicated that this started after his April 
1994 closed head injury.  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection is also warranted when the 
evidence demonstrates that a disability is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

As above, there must be competent evidence of a current 
disability at some point during an appeal.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 
Vet. App. 319 (2007).  In the present case, the Veteran's 
service and post-service treatment records make no mention of 
any muscle problems, including uncontrollable shaking.  There 
is also no evidence of any diagnosed neurological problems 
manifested by spontaneous muscle movements.  See, e.g., 
Medical Board Report dated September 9, 1994; VA Intake Note 
dated March 16, 2006.  Evaluation of the Veteran's motor 
function throughout this appeal has been normal.  See id.; 
see also VA Examination Report dated in June 1995; VA Neuro-
Rehabilitation Note dated September 26, 2006.  

The Board acknowledges that the Veteran is competent as a lay 
person to provide lay evidence that he experiences 
spontaneous muscle movements.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (the veteran as a lay person is 
competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  However, he is not competent to state that these 
muscle movements constitute a muscular or neurological 
disorder that has its origins in service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Evidence pertaining to a 
diagnosis or etiology of a disease requires medical expertise 
which the Veteran as a lay person does not possess.  

The Veteran was provided ample notice and opportunity in 
which to provide competent evidence that he has been 
diagnosed with a disorder manifested by spontaneous muscle 
movement.  As discussed above, the record does contain post-
service contemporaneous medical evidence; however, the 
Veteran makes no mention of any chronic muscle problems.  

In the present case, there is nothing of record other than 
the Veteran's own lay statements that he suffers from a 
current disorder manifested by spontaneous muscle movements.  
Absent any competent evidence that the Veteran has been 
diagnosed with a current disability, the Board finds that a 
preponderance of the evidence is against this claim.  As 
such, service connection for a muscle disorder, to include as 
secondary to a closed head injury, must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

Impotency

The Veteran testified throughout this appeal that he 
developed impotency during active duty service which have 
continued to the present day.  However, a review of his 
service and post-service treatment records are silent for any 
mention of sexual problems.  The only evidence of record, 
therefore, is the Veteran's lay statements.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis when ... a 
layperson is competent to identify the medical condition."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006), the Federal Circuit held that "the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

In the present case, the Board finds that the Veteran is 
competent to report that he experiences sexual 
problems/impotence.  See Jandreau, 492 F.3d at 1377; see also 
Layno, 6 Vet. App. at 469.  Furthermore, his lay statements 
regarding in-service problems and continuity of 
symptomatology since service tends to support his claim for 
service connection.  However, while his lay assertions of in-
service problems and continuity since service are competent, 
such evidence is still subject to a determination as to its 
credibility and probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).

In its assessment of lay evidence, the Board may weigh the 
absence of contemporaneous medical evidence against a 
Veteran's lay assertions of in-service injury and/or 
complaints.  Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
this case, there is an absence of contemporaneous treatment 
for sexual problems during service.  There is also a lack of 
contemporaneous complaint in the Veteran's post-service 
treatment records.  See, e.g., VA Intake Note dated March 16, 
2006.  The Board is of the opinion that this lack of 
affirmative treatment evidence during and post-service weighs 
against the credibility of the Veteran's lay testimony that 
he first experienced sexual problems during service with 
resultant impotency.  See Pond, 12 Vet. App. at 346; but see 
Buchanan, 451 F.3d at 1337.  

Moreover, the Board finds that internal inconsistencies exist 
throughout the record which further cast doubt on the 
credibility of the Veteran's account of in-service sexual 
problems with continuity of problems since service.  See 
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in evaluating the 
evidence of record, and weighing the credibility of the 
appellant's lay statements, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

In this regard, the Veteran first testified in July 2005 that 
his sexual problems began following an in-service head injury 
in April 1994.  See DRO Hearing Transcript, p. 9.  However, 
at the same hearing he indicated that he sought treatment for 
sexual problems shortly after he finished Basic Training.  
See id.  He then stated that it was hard for him to remember 
exactly when his impotency began.  Thereafter, he testified 
at his August 2009 Board hearing that his problems began 
directly after the injury in 1994.  

The Board is sympathetic to the Veteran's assertions that he 
cannot remember exactly when his sexual problems began, but 
only that they began while he was on active duty.  However, 
he also asserted that he sought treatment for these problems 
during service, and there is no mention in any of his 
contemporaneous treatment records, service or post-service.  
This absence of corroborating evidence, along with his ever-
changing history of onset, weighs heavily against the 
credibility of his history of in-service problems with 
continuity of symptomatology since service.  Therefore, the 
Board finds that it is unwilling to assign any probative 
value to the Veteran's lay statements regarding in-service 
sexual problems with continuity of impotency since service.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The Board notes that even if it were to accept the Veteran's 
lay statements regarding in-service sexual problems as 
competent and credible, it still finds that there is 
insufficient evidence to establish service connection.  
Absent competent and credible evidence of continuity of 
symptomatology, service connection may only be granted when 
all the evidence, including that pertinent to service, 
establishes that his current claimed impotency is related to 
his service or, as claimed at his Board hearing, as secondary 
to his service-connected.  38 C.F.R. § 3.303(d); 3.310.  
Since the Board is prohibited from making conclusions based 
on its own medical judgment, Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and the Veteran, as a layperson, is not competent 
to provide such nexus evidence, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), the Board must look to the remaining 
evidence of record to determine whether the competent 
evidence relates any current back disorder to service.  

Despite the Veteran's testimony that a March 2007 private 
opinion provides competent evidence linking his current 
impotency to his service-connected closed head injury, the 
Board has reviewed the report provided by Dr. C.N.B. and does 
not find any such opinion.  The Board acknowledges that Dr. 
C.N.B. cites evidence in his report that "decreased libido" 
can be associated with post-concussion syndrome.  However, in 
providing his final opinion, there is no mention of any 
current impotency experienced by the Veteran and whether such 
disorder is related to his in-service injury and/or service-
connected residuals.  The record does not contain any 
additional evidence which specifically addresses any 
relationship between the Veteran's current claimed impotency 
and his military service or service-connected closed head 
injury.  

In sum, the competent and credible evidence of record does 
not establish that the Veteran experienced chronic sexual 
problems during service with continuity of symptomatology 
since service.  Therefore, absent any contemporaneous 
evidence corroborating his lay assertions or competent 
medical evidence linking current complaints of impotency to 
his service-connected closed head injury or an injury, 
disease, or event during service, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for impotency.  Consequently, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
55.

Mouth/Dental Trauma

The Veteran is claiming service connection for the residuals 
of dental/mouth trauma.  He contends that the closed head 
injury incurred during service resulted in a deformity of his 
teeth and jaw.  See Board Hearing Transcript, p. 11.  

Review of the service treatment records reveals that the 
Veteran was seen in Sick Call on April 26, 1994, following an 
incident in which he fell down stairs and hit his nose on a 
steel pipe.  Objective findings included a bloody nose and 
cut lip; there was no mention of any trauma to his mouth, and 
there is no indication that he was sent for evaluation by the 
dental clinic.  Thereafter, the Veteran underwent an annual 
dental evaluation in January 1995.  Subjectively, he denied 
any significant history, including a painful jaw.  X-rays of 
the Veteran's mouth were within normal limits and the only 
findings noted were caries of teeth #1, 2, 15, 16, 17, and 
18.  The Veteran has not presented any post-service evidence 
of treatment for chronic mouth or dental problems, including 
deformity of his teeth and jaw.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b) (2009).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2009).

After review of the record, the Board is not able to 
determine that there is sufficient evidence to find that the 
Veteran sustained a dental or mouth trauma during service 
resulting in residual damage.  In this regard, despite 
evidence of a facial injury during service, there is no 
mention of any trauma to his teeth or jaw.  There is also no 
objective evidence of any deformity or trauma at an annual 
dental examination following the April 1994 head injury.  
Finally, the Veteran, while competent to provide evidence of 
a painful jaw or mouth, see Layno, 6 Vet. App. at 469, he is 
not competent to state that he has a diagnosed disability of 
the jaw, mouth, or teeth.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Thus, with consideration of the lack of evidence of an in-
service trauma and the absence of competent evidence of a 
chronic mouth or jaw condition or dental trauma, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of service connection for mouth/dental 
trauma, to include for the purpose of obtaining VA outpatient 
dental treatment.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for blackouts is reopened, 
and to this extent the claim is granted.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for polyarthritis of the 
knees, back, elbows, and fingers (also claimed as a knee and 
back disorder) is denied.

Entitlement to service connection for a muscle disorder, to 
include as secondary to a service-connected closed head 
injury, is denied.

Entitlement to service connection for impotency, to include 
as secondary to a service-connected closed head injury, is 
denied.

Entitlement to service connection for residuals of a 
dental/mouth trauma, to include for the purpose of VA 
outpatient dental treatment, is denied.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development of the Veteran's remaining 
claims, with ensuing delay, is necessary for the reasons 
discussed below.  Unfortunately, the evidence presently of 
record is not adequate to render a determination regarding 
these claims.

Outstanding Medical Records 

As noted above, the Veteran indicated that he receives 
treatment from the VA Medical Center (MC) in Decatur, Georgia 
for his service-connected closed head injury and migraine 
headaches, as well as his claimed vision problems, anxiety, 
and dulled senses.  He testified at his August 2009 Board 
hearing that he continues to receive treatment at this VA 
facility; he also testified that he sought treatment shortly 
after his separation from active military service at the VAMC 
in Washington D.C.  

The claims file contains VA treatment records from the 
Decatur VAMC for the period from March 2006 through April 
2007.  There is no indication that more recent treatment 
records have been requested from this facility; there is also 
no evidence of any request for records from the Washington 
D.C. VAMC.  Finally, an April 4, 2006, Ophthalmology Note of 
record reflects that the information pertaining to this visit 
is contained within a "scanned document," which has not 
been associated with the claims file.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the present appeal, the Board has identified 
outstanding VA records pertinent to the Veteran's current 
increased rating claims on appeal, as well as a number of his 
service connection claims, including vision problems, 
acquired psychiatric disorder, and dulled senses.  A remand 
is therefore necessary to allow VA to undertake efforts to 
acquire these records as they may be material to his claims; 
a reasonable effort should be made to obtain such records.  
See id.

VA Examinations and Medical Opinions

Closed Head Injury and Associated Disorders

The Veteran is currently service-connected for residuals of a 
closed head injury, evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8299-8210 
(2009).  Diagnostic Code 8299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.124a.  See 38 C.F.R. 
§§ 4.20, 4.27 (2009).  Pertinent regulations do not require 
that all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2009).  In the 
present case, the Veteran's closed head injury has been rated 
as analogous to incomplete paralysis of the tenth cranial 
nerve (pneumogastric, vagus).  

The Veteran, however, asserts that his disability would be 
better rated as analogous to brain disease due to trauma.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8045.  In this 
regard, he contends that his service-connected closed head 
injury is manifested by a number of associated symptoms 
and/or separately diagnosed disorders, including impairment 
of concentration, impairment of speech, dulled senses, 
impaired vision, blackouts, and an acquired psychiatric 
disorder, which would entitle him to a higher rating for his 
closed head injury and/or separate ratings.  

The Veteran has undergone multiple VA examinations during 
this appeal; some of his claimed symptoms/disorders have been 
evaluated and discussed.  However, none of the examinations 
of record reflect a comprehensive evaluation of his service-
connected closed head injury and any claimed associated 
symptoms/disorders.  Under these circumstances, the Board is 
of the opinion that a remand is necessary to obtain an 
examination that is adequate for rating purposes and which 
expressly considers whether his claimed impairment of 
concentration, impairment of speech, dulled senses, impaired 
vision, blackouts, and an acquired psychiatric disorder, are 
associated with this service-connected disability.  See 
Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 
38 C.F.R. § 4.2 (2009) (an examination for rating purposes 
should contain sufficient detail and reflect the whole 
recorded history of the veteran's disability, reconciling the 
various reports into a consistent picture).  See also 
Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination).  

Migraine Headaches

The Board finds that a remand is necessary to afford the 
Veteran a new VA examination for the purpose of evaluating 
the current severity of his disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995) (VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination).  See also Palczewski v. Nicholson, 21 Vet. App. 
174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997) (When 
available evidence is too old for an adequate evaluation of a 
veteran's current condition, VA's duty to assist includes 
provided a new examination).  In this regard, the Veteran's 
migraine headaches were last examined by the VA in December 
2004, and he has submitted evidence since then that his 
headaches have increased in frequency.  

Gastrointestinal Disorder

The Veteran asserts that he is entitled to service connection 
for a gastrointestinal disorder which had its onset during 
service and has continued ever since.  He testified in August 
2009 that he has difficulty holding his bowel movements and 
that sometimes he vomits after eating or experiences 
diarrhea.  He indicated that he was treated for these 
symptoms during service and that they have been chronic ever 
since.  

A review of the Veteran's service treatment records reflects 
that he was treated for complaints of watery diarrhea, 
nausea, upset stomach, and chills shortly before his 
separation from service.  See Branch Clinic Record dated 
December 9, 1994.  The diagnosis provided was 
gastroenteritis.  There is no evidence any further treatment 
during service, and post-service medical evidence is silent 
for gastrointestinal problems.  See, e.g., VA Examination 
Report dated in June 1995; VA Intake Note dated March 16, 
2006.  

Nevertheless, the Veteran is competent to report that he has 
experienced diarrhea, bowel incontinence, and vomiting since 
service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Furthermore, his lay statements, when viewed in 
conjunction with his treatment during service for 
gastroenteritis, suggest that he may have a current 
disability that is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation "indicate" that a current disability "may 
be associated" with military service).  However, the 
competent evidence does not show that the Veteran has a 
currently diagnosed chronic gastrointestinal disorder.  Thus, 
the Board concludes that additional medical evidence is 
needed to aid in its determination.  See 38 U.S.C.A. 
§ 5103A(d).  Under these circumstances, the Board is of the 
opinion that a remand is necessary to obtain a medical 
opinion which specifically addresses the nature and etiology 
of any current gastrointestinal problems.  Id. 

VCAA Notice

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
Veteran's remaining claims on appeal.  Dingess held that VA 
must provide notice of all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
Veteran was not provided with notice regarding the type of 
evidence necessary to establish a disability rating or 
effective date.  As these questions are involved in the 
present appeal, such notice should be provided to the Veteran 
upon remand.  Additionally, as he has not been provided with 
specific notice as to what evidence and information is 
necessary to substantiate his claim on a secondary basis, 
such notice should be provided by the agency of original 
jurisdiction (AOJ).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding the evidence and information 
necessary to substantiate a claim for 
secondary service connection as well as 
the evidence and information necessary to 
establish a disability rating and 
effective date for all of his remaining 
claims on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

2.  Obtain any electronic and non-
electronic VA treatment records from the 
Washington D.C. VAMC for the period from 
February 1995 through December 1997.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain these 
records would be futile.

3.  Obtain any electronic and non-
electronic VA treatment records from the 
Decatur (Atlanta) VAMC for the period from 
April 2007 through the present.  A request 
should also be made for any records 
associated with an April 4, 2006, 
Ophthalmology Progress Note (scanned 
document).  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain these records would be futile.

4.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a gastrointestinal examination 
for the purpose of ascertaining the nature 
and etiology of any current 
gastrointestinal disorder.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims file was reviewed 
in connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any current 
gastrointestinal disorder(s), providing 
diagnoses for all identified disabilities.  
The examiner should then provide an 
opinion as to whether any current 
gastrointestinal disorder(s) is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the Veteran's active military 
service, including his December 1994 
gastroenteritis.  A detailed rationale 
should be provided for all opinions.  

5.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA examination by a medical 
professional with appropriate expertise to 
determine the current level of disability 
attributable to the Veteran's migraine 
headaches.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  After reviewing 
the claims file, interviewing and 
examining the Veteran, the examiner should 
indicate whether the Veteran has 
prostrating attacks as a result of his 
headaches and, if so, when they began; how 
often they occur; whether they are brief 
or prolonged; and whether they are 
productive of slight, moderate, or severe 
economic inadaptability.  The examiner 
should also comment on the Veteran's 
current 
level of social and occupational 
impairment due to his service-connected 
migraine headaches, including an opinion 
as to whether he is able to obtain or 
retain substantially gainful employment.

6.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a VA examination by a medical 
professional with appropriate expertise to 
determine the current level of disability 
attributable to the Veteran's residuals of 
a closed head injury.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner, and the 
examination report should reflect that a 
review of the claims folder was completed.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  A complete 
rationale should be provided for all 
opinions.  After reviewing the claims 
file, interviewing and examining the 
Veteran, and obtaining any additional 
specialty examinations, the examiner 
should:

    (a) Describe any residuals of the 
Veteran's service-connected closed head 
injury, including any physical, 
neurological, cognitive, psychological, 
vocational, and/or social impacts that are 
identifiable.  The examiner should then 
provide a diagnosis or description of any 
identified impacts/symptoms as well as an 
opinion as to whether such impairment is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability), related to the Veteran's 
service-connected closed head injury.  
    
    (b) Discuss whether there is any 
evidence of impairment of concentration, 
impairment of speech, dulled senses, 
impaired vision, blackouts, or an acquired 
psychiatric disorder.  The examiner should 
specify whether any of the above 
symptomatology represents a separate 
disability, and if so, provide a 
diagnosis(es).  For any identified 
symptoms/disorders, the examiner should 
then provide an opinion as to whether it 
is more likely than not (more than 50 
percent probability), at least as likely 
as not (50-50 percent probability), or 
less likely than not (less than 50 percent 
probability), related to the Veteran's in-
service closed head injury.  

    (c) Comment on the Veteran's current 
level of social and occupational 
impairment due to his service-connected 
closed head injury, including an opinion 
as to whether he is able to obtain or 
retain substantially gainful employment.

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


